302 So. 2d 243 (1974)
In re Jimmy Darrell OWENS
v.
STATE.
Ex parte Jimmy Darrell Owens.
SC 994.
Supreme Court of Alabama.
October 24, 1974.
Ian F. Gaston and J. D. Quinlivan, Jr., Mobile, for petitioner.
No brief for the State.
MADDOX, Justice.
Petition of Jimmy Darrell Owens for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Owens v. State, 53 Ala.App. 553, 302 So. 2d 240.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and FAULKNER, JJ., concur.